Citation Nr: 1105372	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-12 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for major depressive 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1964.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a July 2008 rating decision of the St. Petersburg, 
Florida, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing at the RO in September 2010.  A 
transcript of the hearing has been associated with the claims 
file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts entitlement to service connection for major 
depressive disorder and PTSD as a result of having been 
disqualified for Officer Candidate School (OCS).  Having reviewed 
the evidence, the Board finds that further development is 
necessary for a determination.  

In that regard, the Board notes that the August 1962 service 
entrance examination report shows that psychiatric examination 
was normal.  On the accompanying medical history he denied having 
or having had frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, and nervous trouble of 
any sort.  A May 1963 referral for 'nervousness' notes, in 
pertinent part, as follows:

He describes himself under pressure as easily 
upset and "Rattled."  When anxious he has 
concomitant physiological manifestations of 
hand termors, [sic] sweating palms and 
difficulty in concentration.  As a "Chronic 
worrier" he had always been concerned about 
achieving passing grades, succeeding in 
summer jobs, etc.  He had been in OCS at [N] 
trying hard to succeed but had been unable to 
operate efficiently under pressure and was 
consequently dropped from the program.  From 
here he was sent eventually to the USS [R] 
for two years active duty as a reservist.  A 
large amount of shame anxiety has accompanied 
his departure from OCS.  

He gives past history of being "nervous" 
during many of his school years.  Parents are 
described also as "Extremely nervous."  
Anxiety has been stimulated by situations in 
which he has been expected to perform while 
in competition with others, while he has been 
under pressure to produce and when others 
apparently are aware of his anxiety.  He had 
tended to always work better under less 
pressure and without direct competition with 
a group.  The anxiety may well arise from 
fears of success ste[m]ming ultimately from 
unresolved oedipal conflicts.  

The [Veteran] was placed on Meprobamate 400 
mgm, qid, and instructed to call for follow 
up in ten days.  

DIAGNOSIS:  EMOTIIONAL INSTABILITY REACTION

The May 1964 separation examination report shows that psychiatric 
examination was normal.  

In an August 2008 statement, the Veteran stated that during 
initial training at OCS, he was subjected to excessive verbal 
abuse from several trainees that adversely affected his ability 
to handle the academic requirements.  He added that after being 
disqualified from OCS he was sent to boot camp and that his self 
esteem was devastated resulting in an onset of severe depression.  

Private treatment records reflect treatment with Prozac in May 
1995, a diagnosis of major depression was entered in August 1996, 
and records, dated in June 1997, note constant hand washing, and 
the impression was major depression, recurrent, severe, and 
stressors were noted to be financial and the suicide of his 
brother.  A September 1999 private record notes a long history of 
depression and the diagnosis entered was major depression, 
recurrent, severe.  In addition, an April 2000 Social Security 
Administration (SSA) determination reflects disability due to 
major depression and alcohol abuse in remission, with notation 
that disability had an onset in 1999.  

In addition, VA inpatient records, dated in December 2007, 
reflect depressive disorder, not otherwise specified.  An April 
2008 VA record reflects dysthymic disorder, and a May 2008 VA 
record notes PTSD by history.  

A September 2010 VA record reflects an assessment of dysthymic 
disorder (chronic depression).  In addition, an October 2010 
record notes PTSD test results were invalid due to over 
endorsement of symptoms, "suggestive of a purposeful attempt to 
create a negative picture of self."  The record notes that such 
may suggest a 'cry for help' mindset in responding to the items.  
In addition, test results were noted to suggest depression at a 
level of an 'extremely severe' degree, and the same level of over 
endorsement associated with PTSD was noted in regard to 
depression.  The record notes that a diagnosis of PTSD was not 
suggested.  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court stated that though a Veteran may only seek 
service connection for PTSD, the Veteran's claim "cannot be 
limited only to that diagnosis, but must rather be considered a 
claim for any mental disability that may be reasonably 
encompassed."  Id.  The Board notes that the evidence reflects 
diagnoses to include major depression, dysthymic disorder, and 
alcohol abuse.  

In this case, there are relevant in-service findings, post-
service diagnoses, sworn testimony of continuity of 
symptomatology, and insufficient evidence upon which to base a 
determination.  Thus, an opinion should be obtained, stated in 
the positive or negative in the specific terms noted in paragraph 
number 1 below, in regard to whether any identified psychiatric 
disorder is etiologically related (incurred or aggravated) to in-
service disease or injury, or otherwise related to service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
identified psychiatric disorder.  The claims 
file must be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the VA examiner provide an opinion as to 
whether a psychiatric disorder (1) clearly 
and unmistakably (obvious and manifest) 
existed prior to service entrance and, if it 
is determined to have clearly and 
unmistakably pre-existed, (2) whether such 
clearly and unmistakably pre-existing 
psychiatric disorder clearly and unmistakably 
(obvious and manifest) was not chronically 
worsened during service.  If the answer to 
either 1 or 2 above is negative, offer an 
opinion in terms of whether it is "more 
likely than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified psychiatric disorder was 
incurred as a result of service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.  In light of the above, the claims should 
be readjudciated.  The AOJ should ensure all 
directives in this remand have been 
accomplished, to the extent possible, to 
include review of any VA medical opinion 
obtained for completeness and to ensure that 
a response to all questions posed has been 
provided, and if not, further development 
should be undertaken in that regard.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


